DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.
By way of this response, claims 1, 16 and 25 have been amended. Claims 1, 6-22 and 24-26 are pending for consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-12, 14-16, 18-22, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US2019/0010781) and in view of Pendleton (US 2017/0292642).
With regards to claim 1:
	Tran discloses (refer to Fig. 1 below) a fluid transfer system comprising:
a valve tree (34), the valve tree having a master valve (44, 46) having a flow axis; 
a header (H); and
a coupler (M) disposed between, connected to, and in fluid communication with, the valve tree (T) and the header (H), the coupler having a fixed length, the coupler including a coupler multi-path flow connector (34c) in fluid communication with the valve tree (T) and a flow control valve (602) having a flow axis, the flow control valve directly coupled to the coupler multi-path flow connector (34c) and in fluid communication with the header (H);
wherein the connection between the header and the coupler is a flange connector.
Tran does not disclose a connection between the header and the coupler or the coupler and the valve tree is a quick connect coupler, wherein the quick connect coupler includes: 
two female tubular members matingly and releasably receiving a pipe section or clamp.

    PNG
    media_image1.png
    1002
    873
    media_image1.png
    Greyscale

Fig. 1
Pendleton discloses (refer to Fig. 2 below and ([0002]-[0004]) a quick-connection flange type connector (170) for coupling of high pressure fluid flow lines in wellhead fracturing system tree, comprising two female tubular members (12A, 12B) matingly and releasably receiving clamp (178, 172).

    PNG
    media_image2.png
    617
    943
    media_image2.png
    Greyscale

Fig. 2
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the quick connect coupler design as disclosed by Pendleton as an alternative design for the connector (H) of the system of Tran, since they are both used in the high fluid pressure in wellbore, to provide the connection that can be quickly installed and removal for maintenance.
Tran, as modified, discloses the system of claim 1.

With regards to claim 6:
Tran, as modified, discloses (refer to Fig.1 above) the system of claim 1, wherein the connection (52) between the coupler (M) and the valve tree (34) is disposed below the coupler multi-path flow connector (34c).
With regards to claim 7:
Tran, as modified, discloses (refer to Fig.1 above) the system of claim 1, wherein the connection (A) between the coupler (M) and the header (H) is disposed between the header (H) and the flow control valve (602).
With regards to claim 8:
Tran, as modified, discloses (refer to Fig.1 above) the system of claim 1, wherein the coupler multi-path flow connector (34c) has three fluid connection ports.
With regards to claim 9:
Tran, as modified, discloses (refer to Fig.1 above) the system of claim 1, wherein the header (H) includes a conduit connected to an inlet through a header multi-path flow connector (94), and an isolation valve (604) ([0040]).
With regards to claim 10:
Tran, as modified, discloses (refer to Fig.1 above) the system of claim 1, wherein the coupler multi-path flow connector (34c) is disposed vertically above the master valve (44, 46), the flow axis of the flow control valve (602) is substantially perpendicular to the flow axis of the master valve (44, 46).
With regards to claim 11:
Tran, as modified, discloses (refer to Fig.1 above) the system of claim 1, wherein the coupler (M) further comprises a swab valve (54) disposed above coupler multi-path flow connector (34c), the swab valve (54) in fluid communication with the coupler multi-path flow connector (34c) and the master valve (44, 46).
With regards to claim 12:
Tran, as modified, discloses (refer to Fig.1 above) the system of claim 11, wherein the swab valve (54) is integral with the coupler (M) or connected to the coupler by a swab valve connector disposed below the swab valve, wherein the swab valve connector is a flanged connector, studded connector, threaded connector or quick connect coupler.
With regards to claim 14:
Tran, as modified, discloses (refer to Fig.1 above) the system of claim 1, further comprising an elevating skid (24), the elevating skid positioned beneath the header (H).
With regards to claim 15:
 Tran, as modified, discloses (refer to Fig.1 above) the system of claim 1, further comprising an isolation valve (604), wherein the isolation valve is positioned so as to isolate a section of the header (H).
With regards to claim 16:
In making and/or using the modified device of Tran, one would necessary perform a method comprising:
providing a header (H);
providing a coupler (M), the coupler having a fixed length, the coupler including a coupler multi-path flow connector (34c) and a flow control valve (602), the flow control valve directly coupled to the coupler multi-path flow connector (34c); and
connecting the coupler (M) between the header (H) and a valve tree (34), the valve tree in fluid communication with a wellhead, the valve tree having a master valve (46),
 	wherein the connection between the header (H) and the coupler (M), between the header and the valve tree (34), or both is a quick connect coupler (54) wherein the quick connect coupler includes: 
two female tubular members (12A, 12B) matingly and releasably receiving a clamp (178, 172);
 	and adjusting the position of the coupler with respect to the header, the valve tree, or both using the quick connect coupler. 
With regards to claim 18:
Tran, as modified, discloses the method of claim 16 further comprising: positioning an elevating skid (24) beneath the header (H); and adjusting the height of the header using the elevating skid.
With regards to claim 19:
Tran, as modified, discloses the method of claim 16 further comprising connecting a swab valve (54) to the coupler (M) such that the swab valve is directly above the valve tree (V) and in fluid communication with the coupler multi-path flow connector (34c).
With regards to claim 20:
Tran, as modified, discloses the method of claim 19 wherein the swab valve is integral to the coupler.
With regards to claim 21:
Tran, as modified, discloses the method of claim 19 wherein the step of connecting the coupler (M) between the header (H) and the valve tree (V) comprises:
connecting the coupler (M) to the valve tree (V);
connecting the coupler (M) to the header (H); and
connecting the swab valve (54) to the coupler (M).
With regards to claim 22:
Tran, as modified, discloses the method of claim 21 wherein the step of connecting the coupler (M) between the header (H) and the valve tree (V) includes connecting the coupler to the header and the coupler to the valve tree.
With regards to claim 24:
Tran, as modified, discloses the method of claim 16, wherein the header (H) further comprises an isolation valve (604), the method further comprising operating the isolation valve.
With regards to claim 25:
Tran, as modified, discloses (refer to Fig. 1 and 2 above) a fluid transfer system comprising:
a valve tree (V), the valve tree having a master valve (46) having a flow axis;
an inlet, the inlet connected to a multi-path flow connector (94); and
a coupler (M) disposed between, connected to, and in fluid communication with, the valve tree (V) and the multi-path flow connector (94), the coupler (M) having a fixed length, the coupler further including a flow control valve (602) having a flow axis;
wherein a connection between the coupler (M) and the valve tree (34) is a quick connect coupler (54), wherein the quick connect coupler (54) includes: 
two female tubular members (12A, 12B) matingly and releasably receiving clamp (178, 172).
With regards to claim 26:
Tran, as modified, discloses the fluid transfer system of claim 25, wherein the fluid transfer system includes only one valve tree (V) and one coupler (M).
Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran and Pendleton, as applied to claim 1 and 16 above, and further in view of Chambless et al. (US 3,976,130).
With regards to claim 13:
Tran, as modified, discloses the system of claim 1 (see rejected claim 1 above).
Tran, as modified, does not disclose the header further comprises an expansion spool.
Chambless discloses (column 6, lines 42-52) an expansion spool is provided in geothermal wellhead for continuous sealing as the case is moved inside the wellhead during normal operation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified system of Tran to have the header to include an expansion spool as taught by Chambless to provide continuous sealing during normal operation as taught by Chambless.
Tran, as further modified, disclosed the system of claim 13.
With regards to claim 17:
Tran, as further modified, disclosed the method of 16, wherein the header further comprises an expansion spool, the method further comprising extending or retracting the expansion spool.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753